Opinion issued November 30, 2006








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-06-00581-CV
____________

IN RE ROBERT J. CAPRIOTTI, M.D.
AND ROBERT J. CAPRIOTTI, M.D., P.A., Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relators Robert J. Capriotti, M.D. and Robert J. Capriotti, M.D., P.A. filed a
petition for a writ of mandamus complaining of Judge McCally's June 9, 2006 order
denying relators' motion to quash the deposition of Robert J. Capriotti, M.D. (1)

	We deny the petition of a writ of mandamus.

PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.
1.             
           -